Order filed January 14, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00912-CV
                                 ____________

                      BOOSTER FUELS, INC., Appellant

                                         V.

              FUEL HUSKY, LLC D/B/A INSTAFUEL, Appellee


                    On Appeal from the 189th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2019-57856


                                     ORDER

      The reporter’s record in this case was due November 25, 2019. See Tex. R.
App. P. 35.1. On November 26, 2019, this court ordered the court reporter to file
the record within 10 days. The record has not been filed with the court. Because
the reporter’s record has not been filed timely, we issue the following order.

      We order Amanda King, the court reporter, to file the record in this appeal
within 10 days of the date of this order. No further extension will be entertained
absent exceptional circumstances.      The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). If does not timely file the record as ordered, we may issue an order
directing the trial court to conduct a hearing to determine the reason for the failure
to file the record.



                                   PER CURIAM


Panel Consists of Justices Zimmerer, Spain and Hassan.